995 F.2d 1067
145 L.R.R.M. (BNA) 2200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,International Association of Heat and Frost Insulators;Asbestos Workers Local 84, Intervenor,v.OLIVER INSULATING COMPANY, INC., Respondent.
No. 93-5725.
United States Court of Appeals, Sixth Circuit.
June 14, 1993.

Before:  KEITH and RYAN, Circuit Judges;  and WELLFORD, Senior Circuit Judge.

ORDER

1
The National Labor Relations Board (the "Board") applies to this court on March 4, 1993, for enforcement of its decision and order, dated December 4, 1992, in Case No. 8-CA-23347 in which it found the respondent violated federal labor law by failing to provide information to the union about grievances and to process certain grievances.   Pursuant to Rule 15(b), Fed.R.App.P., the respondent had twenty (20) days in which to file a response to that application.   On March 11, 1993, the court received a motion from counsel for respondent seeking, without objection from the respondent, to withdraw from representation.   That motion was granted by the clerk and the respondent was informed both by counsel and by the clerk's office of its option to respond to the application through new counsel.   When no response was received by April 15, 1993, the Board moved for entry of enforcement by default under Rule 15(b).


2
Upon consideration and finding the respondent has failed to file a response to the Board's application despite an opportunity to do so, we conclude the Board is entitled to enforcement of its decision and order by default under Rule 15(b).


3
It therefore is ORDERED that the said decision and order of the Board is hereby enforced and the respondent, Oliver Insulating Company, Inc., of Mansfield, Ohio, its officers, agents, successors, and assigns, abide by and perform the directions contained in such decision and order.